Citation Nr: 1125999	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  03-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connection diabetes mellitus, Type II.  

2.  Entitlement to service connection for peripheral vascular disease, claimed as secondary to service connection diabetes mellitus, Type II.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959, and from June 1959 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Board remanded the two remaining issues for additional development, to include obtaining medical opinions regarding the etiology of the claimed hypertension and peripheral vascular disease.  Regrettably, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains private medical opinions linking the Veteran's hypertension and peripheral vascular disease to his service-connected diabetes mellitus.  None of those examiners, however, provided any rationale or support for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that a medical opinion that does not provide supporting analysis is inadequate).  Therefore, in October 2010 the Board remanded those issues to obtain opinions from VA examiners as to whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension or peripheral vascular disease.  

The Veteran was afforded a VA compensation examination in December 2010.  The examiner concluded that it is not at least as likely as not that the Veteran's hypertension is due to his service-connected diabetes mellitus.  But the examiner provided no rationale whatsoever for that statement; therefore, that opinion is inadequate.  Regarding the question of whether the Veteran's diabetes aggravated his hypertension, the examiner stated, "The medical knowledge to determine the natural progressioin [sic] of arterial hypertension in an individuals [sic] does not exist.  As such, there is no evidence to support worsening beyond natural progression."  The examiner provided the same exact statement (including misspellings) concerning possible aggravation of the Veteran's peripheral vascular disease by his diabetes.  The Board finds that those statements are at best unclear, therefore rendering the opinions inadequate.  

The Board would point out that the United States Court of Appeals for Veterans Claims has held that "where remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a significant portion of the Board's October 2010 Remand was not completed by the RO, the Veteran's appeal is not yet ready for final appellate consideration.  

Accordingly, the case is again REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health-care providers who have evaluated or treated him for hypertension and peripheral vascular disease since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any hypertension and peripheral vascular disease found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not that that the Veteran's hypertension and peripheral vascular disease were caused by or aggravated by his service-connected diabetes mellitus.  The examiner must also state whether the Veteran's hypertension is related to service.  In this regard, the examiner must discuss and distinguish the previous VA and private medical opinions.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The RO must ensure that the examination and medical opinions comply with the REMAND directives.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for hypertension and peripheral vascular disease, to include as secondary to service-connected diabetes mellitus, must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


